Name: Directive 2001/10/EC of the European Parliament and of the Council of 22 May 2001 amending Council Directive 91/68/EEC as regards scrapie
 Type: Directive
 Subject Matter: means of agricultural production;  health;  agricultural activity;  trade policy
 Date Published: 2001-05-31

 Avis juridique important|32001L0010Directive 2001/10/EC of the European Parliament and of the Council of 22 May 2001 amending Council Directive 91/68/EEC as regards scrapie Official Journal L 147 , 31/05/2001 P. 0041 - 0041Directive 2001/10/EC of the European Parliament and of the Councilof 22 May 2001amending Council Directive 91/68/EEC as regards scrapieTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152(4)(b) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The animal health conditions for scrapie, covering placing on the market of animals, are laid down in Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(4).(2) The Commission has obtained scientific opinions, in particular from the Scientific Steering Committee, on several aspects of transmissible spongiform encephalopathies (TSEs). The rules laid down in Directive 91/68/EEC should be reviewed in the light of those opinions.(3) Provisions should be laid down for all matters concerning TSEs to apply, in particular, to the production and placing on the market of live animals and products of animal origin referred to in Article 1(1) of Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down the rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(5).(4) This Directive concerns public health directly and relates to the operation of the internal market. It is consequently appropriate to take Article 152(4)(b) of the Treaty as the legal basis for the adoption of rules for the prevention and control of certain transmissible spongiform encephalopathies.(5) Directive 91/68/EEC should therefore be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 91/68/EEC is hereby amended as follows:1. In Article 2(7), "as listed under Sections I and II of Annex B" shall be replaced by "as listed under Section I of Annex B".2. Article 6(b) shall be deleted.3. In Article 7(1), "referred to in Annex B, Sections II and III" shall be replaced by "referred to in Annex B, Section III".4. In Article 8(1), "listed in Annex B, Sections II and III" shall be replaced by "listed in Annex B, Section III".5. Section II of Annex B shall be deleted.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 30 June 2001. They shall immediately inform the Commission thereof.They shall apply these provisions from 1 July 2001.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by Member States.2. The Member States shall communicate to the Commission the provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 22 May 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentM. Winberg(1) OJ C 45, 19.2.1999, p. 33.(2) OJ C 258, 10.9.1999, p. 19.(3) Opinion of the European Parliament of 16 February 2000 (OJ C 339, 29.11.2000, p. 128) and Council Decision of 12 February 2001.(4) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 94/953/EC (OJ L 371, 31.12.1994, p. 14).(5) See page 1 of this Official Journal.